ORDER

PER CURIAM.
Frederick J. Peet and Frederick J. Peet, P.C. (collectively “Defendants”) appeal the judgment entered upon a jury verdict awarding Judy S. Dyer $21,977.50 in actual damages and $64,880.00 in punitive damages on her claim for slander of title. We find that the trial court did not err in submitting slander of title and punitive damages instructions to the jury. We also find that the trial court did not err in denying Defendants’ motion for judgment notwithstanding the verdict because substantial evidence was presented to prove the essential elements for a slander of title action. Finally, we find that the trial court did not err in admitting into evidence the trial court’s 2009 decision piercing the corporate veil of Frederick J. Peet, P.C.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).